



Exhibit 10.2
CONSENT AND SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS CONSENT AND SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of July 10, 2019 (the “Amendment Effective Date”), is
made by and among TRANSENTERIX, INC., a Delaware corporation (“Parent”),
TRANSENTERIX SURGICAL, INC., a Delaware corporation (“TSI”), TRANSENTERIX
INTERNATIONAL, INC., a Delaware corporation (“TII”), and SAFESTITCH LLC, a
Virginia limited liability company (“SafeStitch” and together with Parent, TSI
and TII, individually and collectively, jointly and severally, “Borrowers” or
“Borrower”), the several banks and other financial institutions or entities
party to the Loan Agreement (collectively referred to as “Lender”), and HERCULES
CAPITAL, INC., a Maryland corporation, as administrative agent and collateral
agent for itself and Lender (“Agent”).
RECITALS
A.    Borrowers, Lender and Agent are parties to a Loan and Security Agreement
dated as of May 23, 2018, as amended by the First Amendment to Loan and Security
Agreement dated May 7, 2019 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”).
B.    Borrowers have requested that Agent and Lender consent to Parent entering
into a certain Autolap System Sale Agreement by and between Parent and Great
Belief International Limited, a British Virgin Islands company (“GBI”) in
substantially the form attached hereto as Exhibit A (the “Purchase Agreement”)
pursuant to which, among other things, (i) Parent will sell, and GBI will
purchase, the System and System Assets (as each term is defined in the Purchase
Agreement, collectively, the “Specified Assets”), and (ii) Parent and GBI will
enter into the Cross-License Agreement (as defined in the Purchase Agreement)
(collectively, the “Autolap Transaction”), and Agent and Lender are willing to
consent to the consummation of the Autolap Transaction on the terms and
conditions set forth below.
C.    Borrowers, Lender and Agent have agreed to certain amendments to the Loan
Agreement, subject to the terms and conditions set forth below.
AGREEMENT
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.DEFINED TERMS. Capitalized terms used but not defined in this
Amendment (including in the Recitals) shall have the meanings assigned to such
terms in the Loan Agreement.
SECTION 2.    CONSENT TO AUTOLAP TRANSACTION.
(A)    Notwithstanding the restrictions set forth in the Loan Agreement,
including without limitation, the restrictions set forth in Section 7.8
(Transfers) of the Loan Agreement, Agent and Lender hereby consent to the
consummation of the Autolap Transaction and the other transactions contemplated
in the Purchase Agreement, subject to the terms of this Amendment and compliance
by Borrowers with all of the conditions and requirements set forth herein. The
consent provided in this Section 2 shall be deemed revoked if Borrowers are in
breach of any provision of this Amendment. Effective upon the consummation of
the Autolap Transaction, all security interests and liens of Agent granted by
Parent in the Specified Assets shall automatically be released and terminated.
In furtherance of the foregoing (i) Agent authorizes Parent, GBI or their
respective designees to file a UCC-3 termination statement in the form attached
hereto as Exhibit B and (ii) Agent will promptly take all other reasonable
actions, including delivering any intellectual property releases, as may be
reasonably requested by Borrowers, at Borrowers’ expense, in connection with
Agent’s above-described release and termination of all security interest and
liens granted to Agent by Parent in the Specified Assets.
(B)    The consent provided in this Section 2 shall be limited precisely as
written and shall not be deemed to (i) be a waiver or modification of any other
term or condition of any Loan Document, or (ii) prejudice any right or remedy
which Agent or Lender may now have or may have in the future under or in
connection with any Loan Document.
SECTION 3.    AMENDMENTS TO THE LOAN AGREEMENT. Subject to all of the terms and
conditions set forth in this Amendment, Borrowers, Agent and Lender hereby agree
to the following amendments to the Loan Agreement effective as of the Amendment
Effective Date.
(A)    Section 7.21(e) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“(e)    For purposes of this Section 7.21, “Waiver Condition” means:
(i)    for any period of determination during the 2019 fiscal year, Borrowers
shall maintain, at all times, unrestricted Cash in one or more accounts subject
to Account Control Agreements in an amount equal to at least $7,000,000; and
(ii)    for any period of determination during each fiscal year following the
2019 fiscal year, commencing with the fiscal year ending December 31, 2020,
satisfaction of either of the following conditions at all times during such
period of determination:
(A)
Borrowers shall maintain unrestricted Cash in one or more accounts subject to
Account Control Agreements in an amount equal to at least 166% of the principal
amount of the Term Loans outstanding; or

(B)
(x) Borrowers shall maintain unrestricted Cash in one or more accounts subject
to Account Control Agreements in an amount equal to at least 110% of the
principal amount of the Term Loans outstanding, and (y) Parent’s market
capitalization (determined based on Parent’s public closing price per share (as
quoted by Bloomberg L.P. or such other inter-dealer quotation system reasonably
acceptable to Agent) multiplied by the fully diluted shares outstanding) shall
be at least $150,000,000 (calculated based on a 10-trading day volume weighted
average price) at all times, provided that if Parent’s market capitalization
falls below $150,000,000, the Waiver Condition shall be deemed satisfied upon
Borrowers depositing within five Business Days after Parent’s market
capitalization falls below $150,000,000 additional unrestricted Cash into one or
more accounts subject to Account Control Agreements in an amount to satisfy the
conditions set forth in Section 7.21(e)(ii)(A).”

(B)    Exhibit F to the Loan Agreement is hereby amended and restated in its
entirety as attached to this Amendment.
SECTION 4.    CONDITIONS TO THIS AMENDMENT. The effectiveness of Sections 2 and
3 of this Amendment is subject to Borrowers’ satisfaction of each of the
following conditions:
(A)    This Amendment. Agent shall have received this Amendment executed by
Agent, Lender and Borrowers.
(B)    Prepayment. Lender shall have received a principal payment of
$15,000,000, which payment shall not be subject to any Prepayment Charge.
(C)    No Default. No Event of Default shall have occurred and be continuing
immediately prior, or after giving effect, to the consummation of the Autolap
Transaction.
SECTION 5.    EFFECT ON LOAN DOCUMENTS; RELEASE.
(A)    Except as specifically amended by this Amendment, all Loan Documents
shall continue to be in full force and effect and are ratified and confirmed in
all respects. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or Agent
under any of the Loan Documents, and it shall not constitute a waiver of any
provision of the Loan Documents. Any reference to the Loan Agreement in any
other Loan Document shall be a reference to the Loan Agreement as amended by
this Amendment.
(B)    In consideration of the agreements of Agent and each Lender contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower, on behalf of itself
and its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which such
Borrower, or any of its successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, for or on account of, or in relation to, or in any way in connection
with the Loan Agreement, or any of the other Loan Documents or transactions
thereunder or related thereto (collectively, the “Released Claims”). Each
Borrower understands, acknowledges and agrees that the release set forth above
(the “Release”) may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above. Without limiting the generality of the foregoing, each
Borrower hereby waives the provisions of any statute or doctrine that prevents a
general release from extending to claims unknown by the releasing party,
including, without limitation, California Civil Code Section 1542, which
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.
Each Borrower acknowledges that the agreements in this Section are intended to
be in full satisfaction of all or any alleged injuries or damages arising in
connection with the Released Claims. Each Borrower acknowledges that the Release
constitutes a material inducement to Agent and Lender to enter into this
Amendment and that Agent and Lender would not have done so but for Agent’s and
Lender’s expectation that the Release is valid and enforceable in all events.
SECTION 6.    REPRESENTATIONS AND WARRANTIES. Each Borrower represents and
warrants, on behalf of itself and each of the other Loan Parties, to Agent and
Lender as follows:
(A)    Such Borrower’s execution, delivery and performance of this Amendment (i)
have been duly authorized by all necessary corporate action of such Borrower;
(ii) will not result in the creation or imposition of any Lien upon the
Collateral (other than Permitted Liens and the Liens created by the Loan
Documents, including the Intellectual Property Security Agreement); (iii) do not
violate any material provisions of such Borrower’s Certificate of Incorporation,
bylaws, certificate of formation or operating agreement, as applicable, or any
law, regulation, order, injunction, judgment, decree or writ to which such
Borrower is subject; and (iv) except as described on Schedule 5.3 to the Loan
Agreement, does not violate any material contract or agreement or require the
consent or approval of any other Person which has not already been obtained.
(B)    This Amendment has been duly executed and delivered on such Borrower’s
behalf by a duly authorized officer thereof, and constitutes a legal, valid and
binding obligation of such Borrower, enforceable in accordance with its terms,
subject to bankruptcy, reorganization, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and the exercise
of judicial discretion in accordance with general principles of equity.
(C)    All of Borrowers’ representations and warranties contained in the Loan
Agreement and all schedules and exhibits thereto are true in all material
respects as of the date of this Amendment as though made on the date of this
Amendment, except to the extent that such representations and warranties relate
expressly to an earlier date.
(D)    Each Borrower is in compliance as of the date of this Amendment with all
of the terms and provisions set forth in each Loan Document, and there shall be
no fact or condition that could (or could, with the passage of time, the giving
of notice, or both) constitute an Event of Default as of the date of this
Amendment.
SECTION 7.    GOVERNING LAW. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.
SECTION 8.    COUNTERPARTS. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. Agent may also require that any such documents
and signatures delivered by facsimile, .pdf or other electronic imaging means be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by facsimile, .pdf or other electronic imaging means.
[Remainder of page intentionally blank]



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be duly executed and delivered by their respective
proper and duly authorized officers as of the day and year first above written.
BORROWERS:
TRANSENTERIX, INC.
By: /s/ Joseph P. Slattery    
Name: Joseph P. Slattery    
Title: EVP/CFO    
TRANSENTERIX SURGICAL, INC.
By: /s/ Joseph P. Slattery    
Name: Joseph P. Slattery    
Title: EVP/CFO    
TRANSENTERIX INTERNATIONAL, INC.
By: /s/ Joseph P. Slattery    
Name: Joseph P. Slattery    
Title: EVP/CFO    
SAFESTITCH LLC
By:
TransEnterix, Inc., its sole member

By: /s/ Joseph P. Slattery    
Name: Joseph P. Slattery    
Title: EVP/CFO    






AGENT:
HERCULES CAPITAL, INC.
By: /s/ Jennifer Choe    
Name: Jennifer Choe    
Title: Assistant General Counsel    
LENDERS:
HERCULES CAPITAL, INC.
By: /s/ Jennifer Choe    
Name: Jennifer Choe    
Title: Assistant General Counsel    
HERCULES CAPITAL FUNDING TRUST 2018-1
By: /s/ Jennifer Choe    
Name: Jennifer Choe    
Title: Assistant General Counsel    
HERCULES CAPITAL FUNDING TRUST 2019-1
By: /s/ Jennifer Choe    
Name: Jennifer Choe    
Title: Assistant General Counsel    







SCHEDULE OF EXHIBITS
Exhibit A        Form of AutoLap System Sale Agreement
Exhibit B        Form of UCC-3 Termination Statement
Exhibit F        Form of Compliance Certificate


DMEAST #38378298 v1